NO. 12-08-00042-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



TIMOTHY RAY LYDIA,§
	APPEAL FROM THE 7TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Timothy Ray Lydia appeals his conviction for aggravated robbery.  Appellant's counsel filed
a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 
(1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  We affirm.

Background
	Appellant pleaded guilty to aggravated robbery.  Appellant also pleaded true to an
enhancement paragraph, which related to a previous felony committed by Appellant.  There was no
agreement between Appellant and the State as to the appropriate punishment for the charged offense. 
The trial court found Appellant guilty and assessed Appellant's punishment at fifty years of
imprisonment and a $5,000 fine.  This appeal followed.

Analysis Pursuant to Anders v. California
	Appellant's counsel filed a brief in compliance with Anders v. California and Gainous v.
State.  The brief shows that Appellant's counsel diligently reviewed the appellate record and
considered the applicable law and is of the opinion that the record reflects no reversible error and that
there is no error upon which an appeal can be predicated.  In compliance with Anders, Gainous, and
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978), Appellant's counsel's brief presents a
chronological summation of the procedural history of the case and further states that Appellant's
counsel is unable to raise any arguable issues for appeal. (1)  We have likewise examined the record for
reversible error and have found none.  See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.
App. 2005).
Conclusion
	As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant's
counsel has moved for leave to withdraw in this case.  We carried the motion for consideration with
the merits.  Having done so and finding no reversible error, Appellant's counsel's motion for leave
to withdraw is hereby granted and the trial court's judgment is affirmed.
Opinion delivered February 4, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.























(DO NOT PUBLISH)








COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

JUDGMENT


FEBRUARY 4, 2009


NO. 12-08-00042-CR


TIMOTHY RAY LYDIA,

Appellant

V.

THE STATE OF TEXAS,

Appellee





  Appeal from the 7th Judicial District Court
  of Smith County, Texas. (Tr.Ct.No. 007-1167-07)





 THIS CAUSE came to be heard on the appellate record and briefs filed herein,
and the same being considered, it is the opinion of this court that there was no error in the judgment.
			It is therefore ORDERED, ADJUDGED, and DECREED that the judgment
of the court below Be In All Things Affirmed, Appellant's counsel's motion for leave to
withdraw is hereby Granted; and that this decision be certified to the court below for observance.
			By per curiam opinon.
 Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
THE STATE OF TEXAS

M A N D A T E

*********************************************



TO THE 7TH JUDICIAL DISTRICT COURT OF SMITH COUNTY, GREETINGS: 

	Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 4th day
of February, 2009, the cause upon appeal to revise or reverse your judgment between

TIMOTHY RAY LYDIA, Appellant


NO. 12-08-00042-CR; Trial Court No. 007-1167-07


By per curiam opinion.

 
THE STATE OF TEXAS, Appellee


was determined; and therein our said Court made its order in these words:

	"THIS CAUSE came to be heard on the appellate record and briefs filed herein, and the same
being inspected, it is the opinion of this court that there was no error in the judgment.

	It is therefore ORDERED, ADJUDGED, and DECREED that the judgment of the court
below Be In All Things Affirmed, Appellant's counsel's motion for leave to withdraw is hereby
Granted; and that this decision be certified to the court below for observance."

 WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals for
the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly recognized,
obeyed, and executed.

 WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court of
Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of Tyler,
this the ______ day of __________________, 200____.

			CATHY S. LUSK, CLERK


			By:_______________________________
			     Deputy Clerk
1.  Counsel for Appellant certified in his brief that he provided Appellant with a copy of the brief. 
Appellant was given time to file his own brief in this cause.  The time for filing such a brief has expired and we
have received no pro se brief.